UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1681


AZADEH CHEGINI,

                   Plaintiff - Appellant,

             v.

HARBORVIEW MORTGAGE LOAN TRUST 2006-12; BANK OF AMERICA,
N.A., Individually and as successor to: Countrywide Financial Corporation,
Countrywide Home Loans, Countrywide Home Loans Servicing, L.P.
(“Countrywide-Bana”);    SELECT      PORTFOLIO      SERVICING,      INC.;
HARBORVIEW MORTGAGE LOAN TRUST MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-12; COUNTRYWIDE HOME LOANS,
INCORPORATED; DOES 1 - 100,

                   Defendants – Appellees,

             and

MORTGAGE GUARANTY INSURANCE CORPORATION, (“MGIC”),

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-00927-TSE-TCB)


Submitted: February 25, 2019                                 Decided: March 5, 2019


Before NIEMEYER, WYNN, and HARRIS, Circuit Judges.
Dismissed in part and affirmed in part by unpublished per curiam opinion.


Azadeh Chegini, Appellant Pro Se. William Dean Ledoux, Jr., ECKERT SEAMANS
CHERIN & MELLOTT, LLC, Richmond, Virginia; Nathaniel Patrick Lee,
MCGUIREWOODS, LLP, Tysons Corner, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Azadeh Chegini seeks to appeal the district court’s orders dismissing her civil

action arising out of her default on her home mortgage. Before addressing the merits of

Chegini’s appeal, we first must be assured that we have jurisdiction. Porter v. Zook, 803

F.3d 694, 696 (4th Cir. 2015). We find that we lack jurisdiction to review the district

court’s November 2017 dismissal order because Chegini designated only the district

court’s May 2018 dismissal order in her notice of appeal, in contravention of Fed. R. Civ.

P. 3(c)(1)(B), causing one Defendant to receive no notice of her appeal. See Jackson v.

Lightsey, 775 F.3d 170, 176-77 (4th Cir. 2014). Accordingly, we dismiss Chegini’s

appeal as to the November 2017 dismissal order.

      However, because the remaining Defendants received notice of Chegini’s appeal

and have had an opportunity to brief all of the issues in this case, Chegini’s failure to

designate the March 2018 dismissal order in her notice of appeal did not prejudice them.

Thus we may review this order in addition to the May 2018 dismissal order. See id.

Having reviewed the record, we find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Chegini v. Harborview Mortg. Loan Tr., No. 1:17-cv-

00927-TSE-TCB (E.D. Va. Mar. 6, 2018 & May 31, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                  DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                            3